—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered November 13, 1995, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, inter alia, that he was deprived of a fair trial because of prosecutorial misconduct. We agree that several remarks made by the prosecutor, both during cross-examination and in summation, exceeded the bounds of proper advocacy. However, the comments were harmless error because the evidence of guilt was overwhelming and the comments did not deprive the defendant of a fair trial (see, People v Crimmins, 36 NY2d 230; People v Valdez, 262 AD2d 338).
The defendant’s remaining contentions are without merit. Sullivan, J. P., Luciano, H. Miller and Feuerstein, JJ., concur.